TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 23, 2020



                                      NO. 03-19-00913-CR


                              Victoria Nicole Saldivar, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICE BAKER AND TRIANA
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the trial court. Victoria Nicole

Saldivar has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows

Victoria Nicole Saldivar to withdraw her notice of appeal, and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.